Citation Nr: 1422848	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-24 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for Cushing's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel
INTRODUCTION

The Veteran had active service from February 1982 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008  rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This case was previously before the Board in May 2011, when it was remanded for further development.  Inasmuch as the claim on appeal was granted on remand, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for diabetes mellitus, type II, secondary to Cushing's syndrome was discussed by the agency of original jurisdiction in a May 2012 Supplemental Statement of the Case and by the Veteran's representative in a November 2013 Appellant's Post-Remand Brief.  However, a review of the file shows that there was no claim filed on this issue nor any formal adjudication of it.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the November 2013 Appellant's Post-Remand Brief submitted by the Veteran's representative.  This has been considered by the Board.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue captioned above. 

FINDING OF FACT

In a rating decision dated in March 2013, and prior to promulgation of a decision by the Board in this appeal, the benefit sought on appeal, namely, service connection for Cushing's syndrome, was granted.


CONCLUSION OF LAW

As the Veteran's appeal for service connection for Cushing's syndrome has been fully resolved by the RO in the Veteran's favor, the Board has no jurisdiction in this matter.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.4 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2008 rating decision, the RO denied service connection for Cushing's syndrome, a decision which the Veteran timely appealed.  

In October 2010, the Veteran testified before the undersigned Acting Veterans Law Judge regarding her claim for service connection.  In May 2011 the Board remanded the matter for additional development, to specifically include affording the Veteran a VA examination and obtaining a medical opinion. 

On remand the agency of original jurisdiction duly completed the requested development, and in a March 2012 rating decision, the agency of original jurisdiction granted the Veteran's claim of service connection for Cushing's syndrome, effective as of February 23, 2007, the date of claim. 

The agency of original jurisdiction issued a Supplemental Statement of the Case in May 2012 which noted that the claim of service connection for Cushing's syndrome had been granted and stated that service connection for diabetes mellitus, type II, secondary to Cushing's syndrome, was denied.  Inasmuch as no claim for diabetes mellitus is shown in the record, and there was no formal adjudication of the matter beyond a discussion within the Supplemental Statement of the Case as it related to a separate issue, this matter was not and is not on appeal before the Board.  Nonetheless, the agency of original jurisdiction erroneously certified the appeal again to the Board for additional appellate review.  As of the present time, the Veteran has not disagreed with the assigned initial disability rating or effective date included in the rating decision, which would, at any rate constitute separate claims and appeals.

As the appeal for service connection has been fully resolved in the Veteran's favor, the Board does not have appellate jurisdiction over the issue and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal of entitlement to service connection for Cushing's syndrome is dismissed.



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


